DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the Pre-Appeal Brief filed on April 11th 2022, PROSECUTION IS HEREBY REOPENED. Claim rejections are forth below.

Response to Amendment
	According to paper filed October 18th 2021, claims 1-20 are pending for examination with a May 6th 2019 priority date under 35 USC §119(e).
	By way of the present Amendment, claim 4 is canceled. Claims 1, 12-14, and 20 are amended, no claim is newly added. Claim rejections under 35 USC §112 are withdrawn.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1, 6-8, 10, 13-14, and 20 are rejected under 35 U.S.C. §103 as being unpatentable over Hickey et al. (US 2018/0046605), hereinafter Hickey, in view of Saund et al. (US 2003/0179202), hereinafter Saund.

Claim 1
“receiving, at a first position in a user interface, a set of input strokes” Hickey teaches input strokes (items 300, 300, 312, 314);

“retrieving information corresponding to one or more graphical elements of the user interface, the information comprising a second position of a text input field in the user interface” Hickey teaches a graphical element in the form of a text input field which is in a second position (item 112e);

“determining, based at least in part on the first position and the second position that at least a portion of the set of input strokes overlaps at least a portion of the text input field and that the set of input strokes are within a tolerance region around the text input field” Hickey teaches a portion of the strokes overlap input field 112e (item 310);
	Hickey does not specifically spell out the “tolerance region” as recited, said phrase is disclosed in Saund Figure 1 and [0030], “selection path 222 is bounded by a tolerance tunnel defined by tolerance tunnel paths 224 and 226”;
“performing handwriting recognition on the set of input strokes to provide a set of characters corresponding to the set of input strokes; and providing the set of characters for insertion into the text input field of the user interface” Hickey teaches applying OCR to replace the strokes with text (Figure 4A item 112e).

Hickey and Saund disclose analogous art. Although Hickey suggests a form of overflow region, Hickey does not specifically spell out the “tolerance region” as recited. It is disclosed in Saund. Figure 2 and paragraph [0030] of Saund disclose a tolerance “tunnel” to represent a tolerance region around handwritten input. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Saund into Hickey to enhance its information presentation functions.

Claim 6
“determining that a position of an initial input stroke of the received set of input strokes is between existing text characters that are present in the text input field; and inserting the set of characters between the existing text characters based on the position of the initial input stroke from the received set of input strokes” Hickey [0154] discloses “the digital form input system can modify the characters it will recognize and/or insert based on the type of form field. … the digital form input system can exclude spaces in identifying or inserting characters from drawing input”.

Claim 7
“receiving a second set of input strokes; determining that the second set of input strokes corresponds to a handwriting gesture for deleting one or more text characters; and deleting at least a portion of the inserted set of characters” Hickey [0136] discloses “the digital form input system can replace existing digital content with new drawing input. … the digital form input system can replace the existing digital content”; the “replace” function inherently discloses the claimed “deleting” function.

Claim 8
“where the handwriting gesture comprises one of a scribble gesture or a strikethrough gesture” Hickey teaches input strokes (items 300, 310, 312, 314).

Claim 10
“providing for display the user interface of an application including the set of characters inserted into the text input field in the user interface of the application” Hickey Figures 3A-4D depict assigning drawing input to a field of a plurality of fields of an electronic document.

Claim 13
“wherein receiving, at the first position in the user interface, the set of input strokes comprises receiving, at the first
position in the user interface and within a displayed boundary of the text input field, the set of input strokes” Saund Figure 1.

Claims 14 & 20
Claims 14 and 20 are rejected for the rationale given for claim 1.

Claims 2-3, 5, 11-12, and 17-19 are rejected under 35 U.S.C. §103 as being unpatentable over Hickey et al. (US 2018/0046605), hereinafter Hickey, in view of Saund et al. (US 2003/0179202), hereinafter Saund, and further in view of Kim (US 2007/0110047), hereinafter Kim.

Claim 2
“wherein the text input field is represented as a respective view in a first hierarchy of views, and the first hierarchy of views represents a user interface that includes the text input field” Kim [0054] discloses “if a user selects an information node on the node tree view 60, Internet information resource access route, name (title) and brief description included in the information node are input into corresponding fields of the information node configuring unit 80 respectively”.
Zhang, Saund, and Kim disclose analogous art. However, Zhang does not spell out the “hierarchy of views” as recited above. It is disclosed in Kim. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Kim into Zhang to enhance its information presentation functions.

Claim 3
“performing a traversal of the first hierarchy of views starting at a root node of the first hierarchy of views, the first hierarchy of views including the root node corresponding to a root view and a set of child nodes corresponding to respective child views; and determining that the text input field is included in one of the set of child nodes corresponding to one of the respective child views” Kim [0054] discloses “if a user selects an information node on the node tree view 60, Internet information resource access route, name (title) and brief description included in the information node are input into corresponding fields of the information node configuring unit 80 respectively”.

Claim 5
“invoking an insert function corresponding to a respective child view of the text input field to insert the set of characters into the text input field in the user interface of an application” Kim [0054] discloses “if a user selects an information node on the node tree view 60, Internet information resource access route, name (title) and brief description included in the information node are input into corresponding fields of the information node configuring unit 80 respectively”.
	The “input” function as disclosed in Kim is an insert operation as claimed.

Claim 11
“wherein the text input field is included in a web page displayed in the user interface of an application” Kim [0039] discloses “a web page” with “URL input” field.

Claim 12
“sending a request to a user interface framework corresponding to the web page to determine a position of the text input field in the web page” Kim [0039] discloses “a web page” with “URL input” field, which indicates a user interface framework.

Claim 17
Claim 17 is rejected for the rationale given for claim 2.

Claim 18
“wherein the stroke input detector is further configured to: perform a traversal of the first hierarchy of views starting at a root node of the first hierarchy of views, the first hierarchy of views including the root node corresponding to a root view and a set of child nodes corresponding to respective child views, determine that the text input field is included in one of the set of child nodes corresponding to one of the respective child views; and obtain the second position of the text input field from the one of the set of child nodes” Kim [0144] discloses “user input…. child nodes” and “root node” is disclosed in Kim [0151]; and
	The input detector and field assignment engine is disclosed in Hickey [0168] and [0185].

Claim 19
Claim 19 is rejected for the rationale given for claim 5.

Claim 9 is rejected under 35 U.S.C. §103 as being unpatentable over Hickey et al. (US 2018/0046605), hereinafter Hickey, in view of Saund et al. (US 2003/0179202), hereinafter Saund, and Kim (US 2007/0110047), hereinafter Kim, and further in view of Van Dusen et al. (US 2014/0075004), hereinafter Dusen.

Claim 9
“performing disambiguation of the second set of input strokes based at least in part on the second set of characters and the inserted set of characters in the text input field” Dusen [6682][6683] discloses “Generate additional tensors to force positions of siblings to be within parent areas or, for root cnxpts, to be within a circle which can be inscribed within the elastic surface times a heuristic set by a system parameter…. While this is not a precise positioning metric on its own, it provides for a gap setting open to heuristic adjustment. These distances will affect positioning in a later heuristic”;
Claim 9 is also rejected for the rational given for claim 1.

Zhang, Saund, Kim, and Dusen disclose analogous art. However, Zhang does not spell out the “disambiguration” as recited above. It is disclosed in Dusen. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Dusen into Zhang to enhance its information presentation functions.

Claims 15 and 16 are rejected under 35 U.S.C. §103 as being unpatentable over Hickey et al. (US 2018/0046605), hereinafter Hickey, in view of Saund et al. (US 2003/0179202), hereinafter Saund, and further in view of Van Dusen et al. (US 2014/0075004), hereinafter Dusen.

Claim 15
“wherein the stroke input detector is further configured to: detect a gesture and forward the detected gesture to the handwriting daemon, and wherein the handwriting daemon further comprises: a gesture recognizer component configured to determine if the new input stroke is within a threshold distance to the text input field” Dusen [6683] discloses “[t]he tensor strength is set to the distance from the center of the parent of from the centroid of the elastic surface for root cnxpts. While this is not a precise positioning metric on its own, it provides for a gap setting open to heuristic adjustment. These distances will affect positioning in a later heuristic”. “Distance from the center” is the threshold distance as claimed.
	The input detector is disclosed in Hickey [0168] and [0185].

Zhang, Saund, and Dusen disclose analogous art. However, Zhang does not spell out the “disambiguration” as recited above. It is disclosed in Dusen. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Dusen into Zhang to enhance its information presentation functions.

Claim 16
“wherein the text input field is enabled to receive input from a keyboard” Zhang [0028] discloses “keyboard”.

Response to Arguments
Applicant’s arguments with respect to the rejections of claims 1-3 and 5-20 under 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hickey et al. (US 2018/0046605).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571) 272-6088; RightFax number is (571) 273-6088.  The examiner can normally be reached on Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175